UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7236


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK JEROME TRUTTLING,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:12-cr-00029-MFU-RSB-1)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Jerome Truttling, Appellant Pro Se.      Ashley Brooke
Neese, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derrick Jerome Truttling seeks to appeal the district

court’s order denying his motion to appoint counsel and for a

status conference.          This court may exercise jurisdiction only

over    final    orders,        28    U.S.C.     § 1291    (2012),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.   541,     545-46    (1949).        The   order   Truttling    seeks   to

appeal is neither a final order nor an appealable interlocutory

or collateral order.            Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction.

We    dispense   with     oral       argument   because    the   facts    and   legal

contentions      are    adequately       presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                           2